Exhibit 10.41

ASTRONOVA, INC.

2018 EQUITY INCENTIVE PLAN

NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK AGREEMENT

This Restricted Stock Agreement (“Agreement”) is made and entered into as of
__________ (the “Grant Date”), by and between AstroNova, Inc. (the “Company”),
and __________ (the “Recipient”) pursuant to the Company’s Amended and Restated
Non-Employee Director Annual Compensation Program (the “Program”). This
Agreement is and shall be subject in every respect to the provisions of the
Company’s 2018 Equity Incentive Plan, as amended from time to time (the “Plan”)
and the Program. The Program and the Plan are incorporated herein by reference
and made a part hereof. The Recipient acknowledges that this Agreement shall be
subject to all the terms and provisions of the Plan and the Program and agrees
that (a) in the event of any conflict between the terms hereof and those of the
Plan and/or Program, the terms of the Plan and/or Program shall prevail, and
(b) all decisions under and interpretations of the Plan or Program by the Board
or the Committee shall be final, binding and conclusive upon the Recipient and
his or her heirs and legal representatives.

In consideration of the mutual promises and covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Grant of Shares. Upon the execution of this Agreement, the Company shall
issue to the Recipient, in consideration of the Recipient’s Service to the
Company as a member of the Board, subject to the terms and conditions set forth
in this Agreement, __________ shares of common stock, $0.05 par value per share,
of the Company (“Common Stock”). Such shares, together with any securities of
the Company that may be issued in exchange for or in respect of the shares,
whether by way of stock split, stock dividend, combination of shares,
reclassification, recapitalization, reorganization or any other means, shall be
referred to herein as the “Shares.”

2. Vesting. The restrictions applicable to the Shares shall lapse and the Shares
shall become “Vested Shares” on             , subject to the Recipient
continuing Service as a member of the Board.

3. Forfeiture of Unvested Shares. In the event that the Recipient ceases to
serve as a member of the Board other than by reason of death or Disability
(“Termination”), all of the Shares that have not become Vested Shares as of the
date of Termination in accordance with the vesting schedule set forth in
Section 2 above (any such shares, “Unvested Shares”) and all rights therein
shall immediately be transferred to the Company pursuant to Section 3 below, and
as of the date of Termination the Recipient shall have no further rights with
respect to such Shares; provided, however, in the event the Recipient ceases to
serve as a member of the Board by reason of death or Disability (as defined in
the Plan) or a Change in Control of the Company occurs during the Recipient’s
service as a member of the Board, any Unvested Shares shall be immediately
vested and no longer subject to restrictions on Transfer (as defined below)
hereunder.



--------------------------------------------------------------------------------

4. Transfer of Unvested Shares to Company.

(a) The Recipient acknowledges and agrees that any certificate or other document
evidencing any Shares shall be held by the Company until such Shares become
Vested Shares. Promptly after any Shares become Vested Shares, the Company shall
issue to the Recipient a certificate or other document evidencing such Vested
Shares. The Recipient shall execute and deliver to the Company such number of
stock assignments as and when the Company shall request, duly endorsed in blank,
in the form requested by the Company. Upon Termination, the Unvested Shares
shall be transferred to the Company, and the certificates or other documents
evidencing the Unvested Shares shall be cancelled.

(b) From and after the date of Termination, the Company shall not pay any
dividend to the Recipient on account of such Unvested Shares or permit the
Recipient to exercise any of the privileges or rights as a stockholder with
respect to the Unvested Shares, but shall, in so far as permitted by law, treat
the Company as the owner of such Unvested Shares.

(c) No amount shall be payable to the Recipient with respect to Unvested Shares
transferred to the Company pursuant to this Section 3.

5. Restrictions on Transfer. Except as may be permitted pursuant to a Change in
Control and except in the case of economic hardship of the Recipient as
determined by the Committee, the Recipient shall not sell, assign, transfer,
pledge, hypothecate or otherwise dispose of, voluntarily or involuntarily, by
operation of law or otherwise (collectively “Transfer”) any Unvested Shares or
any interest therein, except for Transfers to the Company pursuant to Section 3.
In addition, the Recipient may not Transfer any of the Vested Shares unless and
until the earlier of (a) the date on which the Recipient meets the ownership
level of Common Stock specified for the Recipient in the Company’s stock
ownership and retention guidelines, as the same may be amended from time to time
in the discretion of the Board and then only to the extent that such Transfer
would not cause the Recipient to be out of compliance with such guidelines, and
(b) the date on which Recipient is no longer subject to the Company’s stock
ownership and retention guidelines, as the same may be amended from time to time
in the discretion of the Board. Any and all certificates representing shares of
Common Stock issued hereunder shall have appropriate legends evidencing such
transfer restrictions.

6. Effect of Prohibited Transfer. The Company shall not be required (a) to
transfer on its books any of the Shares which shall have been sold or
transferred in violation of any of the provisions set forth in this Agreement,
or (b) to treat as owner of such Shares or to pay dividends to any transferee to
whom any such Shares shall have been so sold or transferred.

7. Restrictive Legend. All certificates representing Shares shall bear a legend
which refers to the restrictions imposed by this Agreement and the Plan and any
applicable state or federal securities laws or regulations, and which legend is
otherwise in such form as the Company may deem appropriate. All Shares
registered in book-entry shall include stop transfer instructions consistent
with such legends.

 

2



--------------------------------------------------------------------------------

8. Adjustments for Recapitalizations and Other Transactions. The Shares issued
pursuant to this Agreement shall be adjusted to reflect any recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of stock,
or any issue of bonds, debentures, preferred or prior preference stock or other
capital stock ahead of or affecting the stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise pursuant to the provisions of
Section 10 of the Plan.

9. Taxes. The Recipient understands and agrees that he or she will be fully
liable for any federal, state or local taxes of any kind owed by him or her with
regard to issuance of the Shares, whether owed at the time of transfer pursuant
to the Recipient having made an election under Section 83(b) of the Internal
Revenue Code of 1986, as amended (an “83(b) Election”), or at the time that the
Shares vest pursuant to the vesting schedule set forth in Section 2 above.

9. 83(b) Election. The Recipient understands that it shall be his or her
decision whether to make an 83(b) Election with respect to the Shares, and that
if he or she chooses to make such election, it must be made within 30 days of
the date of execution of this Agreement. The filing of a Section 83(b) election
is solely the Recipient’s responsibility, and if the Recipient chooses to make
such an election with respect to issuance of the Shares, he or she must provide
a copy of such election to the Company.

10. Dividends. Any dividend or Dividend Equivalents credited or payable with
respect to any Unvested Shares shall be subject to the same restrictions and
risk of forfeiture as the Unvested Shares and shall not be paid unless and until
the such Shares become Vested Shares.

11. Miscellaneous.

(a) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(b) Binding Effect. This Agreement shall be binding and inure to the benefit of
the Company and the Recipient and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 4 of this Agreement.

(c) Notice. Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company and delivered to the office of the
Company 600 East Greenwich Avenue, West Warwick, Rhode Island 02893 or such
other address as the Company may hereafter designate. Any notice to be given to
the Holder hereunder shall be deemed sufficient if addressed to and delivered in
person to the Holder at his or her address furnished to the Company or when
deposited in the mail, postage prepaid, addressed to the Holder at such address.

(d) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both of the Company and the Recipient.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock
Agreement as of the date first written above.

 

ASTRONOVA, INC.

By:     

Name:   Title:     Name:  

 

4